Mr. Justice Wole
delivered the opinion of the court.
The note in this case must be affirmed. The Registrar of Caguas refused to record the transfer to the Banco Territorial y Agrícola of certain instalments of rent originally payable to José Ramírez Muñoz, the latter giving a mortgage to said bank on the land in question. The mortgage was originally recorded, but not the cession of rents, and the deed being *984presented again, the registrar specifically refused to record the transfer of rents. The transfer to the hank of the right to receive the money payable as rent, a money obligation, is a purely personal contract. It is not an interest in real estate covered by the Mortgage Law.
The note should be affirmed.

Affirmed.

Chief Justice Hernández and Justices del Toro and Aldrey concurred.
Mr. Justice MacLeary took no part in this decision.